DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020, 02/26/2021, 05/13/2021, 06/03/2021, 01/24/2022, 07/28/2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “section is of conical form” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s section 29 that extends out of the hollow of the piston is of frustoconical form rather than the recited conical form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Applicant’s section 29 that extends out of the hollow as seen in applicant’s Fig. 1 is of frusto-conical form rather than of conical form. For examination purposes, applicant’s limitation in claim 3 reciting “wherein the section is of conical form” will be met by prior art showing frusto-conical forms in addition to conical forms.

    PNG
    media_image1.png
    382
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    1001
    media_image2.png
    Greyscale



Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, “the thin sections have” should read –the at least one thin section has—to remain consistent with previously established language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term “near the bottom” in claim 10 is a relative term which renders the claim indefinite. The term “near the bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of how close the structure is required to be relative to the bottom, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not elaborate on what is or is not considered “near the bottom of the hollow”, it is unclear what would be considered near the bottom or not.. 

Claim 11 recites the limitation "the first ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12, "separated by thin sections", it is unclear whether or not the these thin sections are referring back to the previously established thin sections established in claim 11. The recited language "separated by thin sections" should read --separated by the at least one thin sections" to refer back to previously established structures.

Claim 15 recites the limitation "the first ring and the second ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-14 are indefinite because they depend from indefinite claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claas (DE7108800)
Claas discloses:
1. A hydraulic piston machine (paragraph [0004]) comprising a piston (12) having a hollow (space that is filled by 13) surrounded by a wall and an insert (13) arranged in the hollow, wherein the insert comprises a section (18) which extends out of the hollow.

2. The machine according to claim 1, wherein the section comprises a diameter decreasing in a direction away from the hollow (see Claas Fig. 2).
3. The machine according to claim 2, wherein the section is of conical form (see Claas Fig. 2, section 18).

5. The machine according to claim 1, wherein the insert is secured in the hollow at a first position and at a second position, the first and second positions having a predetermined distance to each other (insert 13 is secured at a first position located at 12, and a second position located at the opposite end of insert 13 near where reference character 12 points).

6. The machine according to claim 5, wherein the first position is located on one side of a center of mass of the insert and the second position is located on the other side of the center of mass of the insert (insert 13 is secured at a first position located at 12, and a second position located at the opposite end of insert 13 near where reference character 12 points).

18. The machine according to claim 2, wherein the insert is secured in the hollow at a first position and at a second position, the first and second positions having a predetermined distance to each other (insert 13 is secured at a first position located at 12, and a second position located at the opposite end of insert 13 near where reference character 12 points).

19. The machine according to claim 3, wherein the insert is secured in the hollow at a first position and at a second position, the first and second positions having a predetermined distance to each other (insert 13 is secured at a first position located at 12, and a second position located at the opposite end of insert 13 near where reference character 12 points).

20. The machine according to claim 4, wherein the insert is secured in the hollow at a first position and at a second position, the first and second positions having a predetermined distance to each other (insert 13 is secured at a first position located at 12, and a second position located at the opposite end of insert 13 near where reference character 12 points).

Claim(s) 1, 2, 4, 5, 6, 16,   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricketts (US 3187644) 
Regarding claims 1, 2, 4, 5, 6, 16, see Rickets figures, all limitations are either apparent or annotated in the Figure below.

    PNG
    media_image3.png
    794
    824
    media_image3.png
    Greyscale




Claim(s) 1-9, 11-13, 16-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiethoff (US 3828654).
Regarding claims 1-9, 11-13, 16-20, see annotated Wiethoff Figures. All limitations are annotated or apparent from the Figures.

    PNG
    media_image4.png
    1104
    1064
    media_image4.png
    Greyscale



 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claas in view of Bristow et al. (US 3999468), hereinafter ‘Bristow’.
Regarding claims 8, 11, 15, Claas discloses the machine according to claim 1 and 5, but does not disclose rings used to secure the insert within the hollow of the piston.
However, Bristow discloses a piston for a hydraulic machine having an insert secured inside the hollow of the piston similar to Claas and the present application and therefore constitutes analogous art. Bristow teaches securing the insert within the hollow of the piston via pliable rings 20, 21 as seen in Fig. 2. The thinness of the rings appear to implicitly disclose that the rings are pliable. 
Since the use of snap rings are a known technique to secure an insert within a hollow piston, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Claas to have used secured the insert within the hollow piston as taught by Bristow as a matter of simple substitution of one known securing technique with another to yield only expected results. The use of snap rings as taught by Bristow would only result in the expected result of a secured insert within the piston of Claas, eliminating the need to deform the end of the piston to secure the insert.
The combination of Class and Bristow renders obvious to following claims 8, 11, and 15:
8. The machine according to claim 5, wherein the insert is secured in the first position by means of a first pliable ring and in the second position by means of a second pliable ring (in light of the modification by Bristow, the insert of Claas is secured via two pliable snap rings).

11. The machine according to claim 1, wherein at least the first ring comprises at least one thin section having a radial extent smaller than the largest radial extent of the ring. (Bristow, rings 20, 21 has a radially thick section 27 and radially thin section between the thick sections, see Fig. 3, similar rings would be implemented into the device of Claas when used to secure the insert within the hollow of the piston of Claas)

15. The machine according to claim 1, wherein the first ring and the second ring have the same form (Bristow, snap rings 20, 21 have the same form, similar rings would be implemented into the device of Claas when used to secure the insert within the hollow of the piston of Claas).


Claim(s) 4, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claas in view of Ricketts (US 3187644).
Regarding claims 4, 16, and 17, Ricketts discloses the machine according to claims 1, 2, and 3 respectively, and discloses the piston arranged in cylinder drum 15 and wherein the section 18 extending into pressure arrangement 16, 17, but does not explicitly disclose wherein the piston is arranged in a cylinder drum cooperating with a valve plate, wherein a pressure arrangement is arranged between the cylinder drum and the valve plate and the section extends into the pressure arrangement.
However, Ricketts discloses a piston for a hydraulic machine having an insert secured inside the hollow of the piston wherein the insert comprises a section that extends out of the hollow similar to Claas and the present application and therefore constitutes analogous art. Ricketts teaches wherein the piston (Ricketts 20) is arranged in a cylinder drum (Ricketts 14) cooperating with a valve plate (Ricketts 52), wherein a pressure arrangement (Ricketts, channel located at 23) is arranged between the cylinder drum and the valve plate and the section extends into the pressure arrangement (Rickets see Fig. 2, section that extends out of hollow extends into channel located at 23). 
Since Claas does not disclose the larger details of the piston machine shown in its figures, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Claas to have used the hydraulic machine details of wherein the piston is arranged in a cylinder drum cooperating with a valve plate, wherein a pressure arrangement is arranged between the cylinder drum and the valve plate and the section extends into the pressure arrangement as taught by Ricketts as a matter of applying a known piston configuration to a known hydraulic piston machine to yield only the expected result of functioning hydraulic piston machine.

Allowable Subject Matter
Claim 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US 6250206) discloses a hydraulic piston machine having a piston with an insert secured in the hollow of the piston wherein the insert having conical ends
Hulsebus et al. (US 3741077) discloses a piston for a hydraulic machine having an insert secured inside the hollow of the piston wherein the insert comprises a section that extends out of the hollow
Koide et al. (US 2022/0010786) and Adler (US 5072655) both disclose a piston for a hydraulic machine having an insert secured inside the hollow of the piston wherein the insert comprises a frustoconical section that extends out of the hollow
Heyl (US 4191095), Forster (US 3861278), Makoto (US 3633467), Engel et al. (US 5265331), Stoppek et al. (US 6293185), disclose pertinent hydraulic piston machine structures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 15, 2022